Citation Nr: 1410708	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  08-14 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971 and from September 1973 to June 1982.  The first period included service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The case was previously before the Board in June 2012 when it was, in part, remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand for compliance with the previous remand instructions is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board's June 2012 remand instructed the RO that it was to afford the Veteran a VA psychiatric examination to determine the extent and severity of his service-connected PTSD, and to adjudicate the matter (noting that a claim for increased rating was filed in a March 2012 written brief presentation by the Veteran's representative).  

Review of the Veteran's physical and electronic claims file reveals that the Veteran was afforded a VA psychiatric examination in January 2013.  However, the claim for an increased rating for PTSD was not adjudicated by the RO.  As such, the Board has no discretion and must remand this case.  Stegall, 11 Vet. App. at 271.  

In addition, the Board notes that following the June 2012 Board remand, the Veteran raised the matter of entitlement to service connection for diabetes mellitus type 2.  In a January 2014 rating decision, the RO granted service connection for diabetes, as well as peripheral neuropathy of the right and left lower extremities.  As the claim for TDIU is being remanded anyway because it is inextricably intertwined with the increased rating for PTSD, the Board finds that an addendum opinion should be obtained whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, alone or in the aggregate, to include consideration of his now service-connected diabetes and lower extremity peripheral neuropathy.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  In this regard, the Board notes for purposes of clarity that the Veteran's educational background includes three years of college, and his previous work experience includes working in warehouses (see October 2009 PTSD examination report), supervisor of a door fabrication company (see April 2009 VA spine examination report), supervisor of golf cart manufacturing (see January 2013 VA general examination).  

Accordingly, the case is REMANDED for the following action:

1. After physically or electronically associating any pertinent, outstanding records with the claims folder, have the Veteran's claims file reviewed by an appropriate VA examiner, and if possible, a vocational specialist, for an addendum opinion to determine whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  

A physical examination is not necessary unless the examiner deems one is required.  If so, then all appropriate tests should be conducted.  

After review of the claims file and electronic VA treatment records, the examiner should opine as to whether, it is at least as likely as not that without regard to the Veteran's age or the impact of any nonservice-connected disabilities, his service-connected disabilities (PTSD, lumbar strain, left lower extremity radiculopathy, tinnitus, residuals of fracture right humerus, right ear hearing loss, diabetes mellitus type 2, right and left lower extremity peripheral neuropathy), to include the aggregate impact of these conditions, render him unable to secure or follow a substantially gainful occupation in light of this particular Veteran's education, training, and work history.  

A complete rationale for any conclusions reached should be set forth in a legible report.  

2. Then adjudicate the Veteran's claim for a higher rating for his PTSD and then consider his claim of entitlement to a TDIU rating.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

